DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/24/2021 is acknowledged. Subsequently, non-elected claims 18-19 are withdrawn from consideration.
Claim Objections
Claim 17 objected to because of the following informalities: Claim 17 re-recites numerous components that were recited in intervening claim(s) (i.e. “a magnetic element”, which was already recited in claim 1). This is incorrect recitation, as they are understood to be corresponding to the same feature. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al (US 20130147466).

Regarding claim 1, Baek (FIGs 2-4) discloses “A flow control device, comprising: a housing (not shown, but the intake valve that opens/closes of Baek would be contained within some rigid shell or housing as opposed to being exposed or floating; in other words, some type of housing is inherent to the device of Baek; also evidenced that the actuator housing in FIG 2 would necessitate a base), a valve body assembly (20, 21) and a drive control component (10, 11, 30, 40, and components thereof), wherein the housing comprises a first port and a second port (not shown, but the intake valve that opens/closes of Baek would open/close communication between an inlet “first port” and outlet “second port”); the valve body assembly is partially received in the housing (as defined above) and comprises at least a movable valve member (21) and a transmission part (20), the movable valve member is connected to the transmission part in a position-limited manner (paragraph 35), and the movable valve member is movably arranged relative to the housing (as defined above); and the drive control component comprises a control unit (feature accomplished by 40; paragraphs 61-62), a power output unit (10, 15), a magnetic element (30) and a detection element (41-43), wherein the power output unit is connected to the transmission part in a position-limited manner (paragraph 37), the power output unit provides a driving force for the transmission part and the movable valve member (paragraph 37), the detection element (41-43) is electrically connected with the control unit (paragraph 41), the magnetic element is assembled with the power output unit (see FIG 3) and is fixed relative to the power output unit (they are mechanically coupled via 20, 25 and move together which is read on "fixed" in this instance), a sensing part of the detection element is located within a magnetic field of the magnetic element (evident from paragraph 35) and is arranged opposite to an outer periphery of the magnetic element (see FIG 3), and a magnetic pole change generated by rotation of the magnetic element is sensed by the detection element (paragraph 62).”
 
Regarding claim 2, Baek (FIGs 2-4) discloses “wherein the power output unit is configured to drive the transmission part to rotate, and driven by the transmission part (paragraph 37), the movable valve member is capable of opening a flow channel (paragraph 37) between the first port and the second port; the power output unit is configured to drive the magnetic element to rotate (paragraph 50, which is functionally analogous to the generic disclosure preceding it), the detection element (41-43) is spaced apart from the outer periphery of the magnetic element (FIG 3) by an induction interval (spacing shown in FIG 3) and obtains a feedback signal by sensing the magnetic pole change of the magnetic element (paragraph 46), and the control unit receives the feedback signal and determines whether the power output unit operates normally (feature evidently accomplished in paragraph 47; monitoring operation read on "determining normal operation"); and driven by the transmission part (paragraph 50, 65), the movable valve member switches to an operation position of closing (occurs within process in paragraph 61), and cuts off the flow channel between the first port and the second port (would occur during the closed state).”
  
Regarding claim 5, Baek (FIGs 2-4) discloses “wherein the flow control device comprises a transmission system (25), the power output unit is provided with a worm transmission part (15), and the worm transmission part and a transmission input portion (teeth of 25) of the transmission system form an engagement mechanism (engagement in FIG 2), and a transmission output portion (inner surface that couples to 20) of the transmission system and the movable valve member form a mechanical engagement mechanism (see FIG 3, 25 and 20 are engaged); and the worm transmission part and/or the magnetic element are/is integrally formed with the power output unit (15 is integral with 10); or the power output unit is provided with a mounting portion which is assembled with the magnetic element, the magnetic element is provided with a mounting hole matching with the mounting portion, and the mounting portion is partially located in the mounting hole (only one of the above clauses is required).”

Regarding claim 6, Baek (FIGs 2-4) discloses “wherein the power output unit drives the magnetic element to rotate (paragraph 65), the detection element is spaced apart from the outer periphery of the magnetic element by an induction interval (spacing in FIG 3), the detection element obtains a feedback signal by sensing the magnetic pole change of the magnetic element (paragraphs 67-68), the control unit receives the feedback signal and determines whether the power output unit operates normally (paragraph 47; monitoring operation read on "determining normal operation"), and driven by the transmission part (paragraph 5-0, 65), the movable valve member switches to an operation position of closing and cuts off the flow channel between the first port and the second port (occurs within process of paragraph 61); and the flow control device comprises a transmission system (25), the power output unit is provided with a worm transmission part (15), the worm transmission part and a transmission input portion (teeth of 25) of the transmission system form an engagement mechanism (engagement in FIG 2), a transmission output portion (inner surface that couples to 20) of the transmission system and the movable valve member form a mechanical engagement mechanism (see FIG 3, 25 and 20 are engaged); and the worm transmission part and/or the magnetic element are/is integrally formed with the power output unit (15 is integral with 10); or, the power output unit is provided with a mounting portion which is assembled with the magnetic element, the magnetic element is provided with a mounting hole matching with the mounting portion, and the mounting portion is partially located in the mounting hole (only one of the above clauses is required).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek.

Regarding claim 3, Baek discloses “wherein the detection element is spaced apart from the magnetic element by the induction interval (as set forth above), the drive control component comprises a printed circuit board (paragraph 41), the detection element and the control unit are electrically connected with the printed circuit board (see FIG 3), the flow control device comprises a power component (11) which drives the power output unit to rotate (paragraph 36), and the magnetic element rotates along with the power output unit (paragraph 65), the detection element senses the magnetic pole change of the magnetic element (paragraph 62); and the control unit obtains a pulse signal corresponding to the magnetic pole change according to the magnetic pole change detected by the detection element (paragraphs 67-70) and … the detection elements senses the magnetic pole change of the magnetic element to obtain a periodically changing signal (paragraphs 67-70) … ; and in a direction perpendicular to a plane where the printed circuit board is located (vertical plane), a projection (41-43 project downward) of the sensing part on the printed circuit board at least partially overlaps with a projection of the magnetic element on the printed circuit board (see FIG 4, 41-43 overlay 30).
Baek does not explicitly state “detects whether a pulse time width of the pulse signal is within a normal operation range; or the detection elements senses the magnetic pole change of the magnetic element to obtain a periodically changing signal, and determines whether the movable valve member of the flow control device is stalled by detecting whether a period of the periodically changing signal is greater than an upper limit of the normal operation range…”. 
Baek does however, in paragraph 47 and claim 11, disclose determining a rotating speed of the magnetic element with respect to a set position based on a pulse width signal from the detection 
Therefore it would have been obvious, at the time of filing, to modify the control unit-detection element function of Baek having speed determination to also include time determination such that it “detects whether a pulse time width of the pulse signal is within a normal operation range; or the detection elements senses the magnetic pole change of the magnetic element to obtain a periodically changing signal, and determines whether the movable valve member of the flow control device is stalled by detecting whether a period of the periodically changing signal is greater than an upper limit of the normal operation range…”, as Baek determines a value (speed from a waveform signal) based on time, and identifying the time value that is already intervening with the final value obtained would accomplish the same result and be within routine skill in the art. One benefit for doing so would be to identify a value that is a direct value of the pulse signal already present.

Regarding claim 4, Baek discloses “wherein the power output unit drives the transmission part to rotate (paragraph 37), and driven by the transmission part, the movable valve member rotates (paragraph 37), the power output unit drives the magnetic element to rotate (paragraph 65), the detection element is spaced apart from the outer periphery of the magnetic element by an induction interval (spacing in FIG 3) and obtains a feedback signal by sensing a magnetic pole change of the magnetic element (paragraphs 67-68), and the control unit receives the feedback signal and determine whether the power output unit operates normally (paragraph 47; monitoring operation read on "determining normal operation"); the detection element is spaced apart from the magnetic element by the induction interval (as set forth above), the drive control component comprises a printed circuit board (paragraph 41), the 
Baek does not explicitly state “detects whether a pulse time width of the pulse signal is within a normal operation range; or the detection elements senses the magnetic pole change of the magnetic element to obtain a periodically changing signal, and determines whether the movable valve member of the flow control device is stalled by detecting whether a period of the periodically changing signal is greater than an upper limit of the normal operation range”. 
Baek does however, in paragraph 47 and claim 11, disclose determining a rotating speed of the magnetic element with respect to a set position based on a pulse width signal from the detection element (paragraph 51) (determining a signal read on “detects…within a normal operation range” as “normal operation range” is interpreted as routine use, of which inherently occurs in Baek). Furthermore, it is known that a pulse waveform inherently includes a period (read on time width) and that time correlates to speed. In other words, time is seen to be necessarily accounted for in Baek. 
Therefore it would have been obvious, at the time of filing, to modify the control unit-detection element function of Baek having speed determination to also include time determination such that it “detects whether a pulse time width of the pulse signal is within a normal operation range; or the detection elements senses the magnetic pole change of the magnetic element to obtain a periodically changing signal, and determines whether the movable valve member of the flow control device is stalled .

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Clark et al (US 20130314239) and Zhang et al (US 20140326046).

Regarding claim 7, Baek further discloses “wherein the power component is a … motor (paragraph 35), the power output unit drives the magnetic element to rotate and drives the movable valve member via the transmission system (paragraph 65); when the movable valve member rotates by one operation angle, the magnetic element generates one magnetic pole change accordingly, and the detection element generates a level signal (paragraphs 66-70); and the drive control component comprises a printed circuit board (paragraph 41), the detection element and the control unit are electrically connected with the printed circuit board (functionally evidenced by paragraphs 66-69; as the control unit function is integrated with the circuit board, it is seen to be “electrically connected with the circuit board”), the detection element is a Hall sensor (paragraph 66) which comprises a main body (41-43 are main bodies of the sensors)…, the main body of the Hall sensor is spaced apart from the magnetic element by an induction interval (spacing shown in FIG 3) ….”
Baek is silent regarding “wherein the power component is a stepping motor…”
However, Clark (paragraph 46) teaches it is known in the art of valve rotary actuators (functionally analogous to Baek) to employ a stepper motor. 

Baek is also silent regarding “the detection element is a Hall sensor which comprises a main body and weld leg…
the weld legs are electrically connected with the printed circuit board and are secured to the printed circuit board by welding…”. Baek clearly necessitates a means for coupling the sensor to the board.
However, Zhang (FIGs 2-3; paragraph 39) teaches it is known in the art to attach a sensor 4 to a circuit board 2 (schematically analogous to Baek) via welding connection, the connection comprising pins (see FIG 3; read on “weld legs”) located between the sensor 4 and circuit board such that the sensor is electrically integrated with the circuit board. 
Therefore it would have been obvious, at the time of filing, to modify Baek with the welding method of Zhang such that “the detection element is a Hall sensor which comprises a main body and weld leg…
the weld legs are electrically connected with the printed circuit board and are secured to the printed circuit board by welding…”, as providing a known means to couple the sensor and board as shown in the end result of Baek would be within ordinary skill in the art. One benefit of doing so would be to provide a strong bond between the sensor and board for a reliable connection.
Baek/Clark/Zhang remain silent regarding “the main body of the Hall sensor is spaced apart from the magnetic element by an induction interval less than 5mm…

It would have been obvious, at the time of filing to specifically dimension the spacing between the sensor and magnetic such that “the main body of the Hall sensor is spaced apart from the magnetic element by an induction interval less than 5mm” as the same functional result is disclosed by Baek (a proximate magnetic detection of the Hall sensor), and choosing a specific proximity would be within routine skill in the art. A benefit for doing so would to provide the sensor in close proximity to the magnetic element for an assured magnetic communication therebetween.
Additionally it would have been obvious, at the time of filing, to specify the accuracy of the flow control device angular position detection of Baek to be “equal to or less than two degrees”, as the feature is already disclosed by Baek, and choosing a metric of said feature would be within routine skill in the art. A benefit for doing so would be to make the system accurate, which is a desired feature of Baek.
 
Claims 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Nemoto et al (US 20120304964) and Zhang.

Regarding claim 9, Baek further discloses “wherein the drive control component comprises a printed circuit board (paragraph 41), the detection element and the control unit are secured to the printed circuit board (see FIG 3; control unit integrated into 40 understood as “secured to”)…, the printed circuit board comprises a main body base (right portion) and an overhanging portion (left portion, where 41-43 are located), the detection element is assembled on one side (bottom side) of the overhanging portion … and is disposed facing the magnetic element (see FIG 3)…the circuit board is provided with a printed 
Baek is silent regarding “the detection element is assembled on one side of the overhanging portion…
the control unit of the drive control component is fixed to the main body base, the control unit and the detection element are arranged on the same side or different sides of the circuit board”. Baek does not explicitly illustrate where the control unit is on the circuit board, nor how the sensor and control unit are secured to the circuit board.
However, Nemoto (FIGs 1-2) teaches a valve rotation angle detecting device (functionally analogous to Baek) assembly, comprising a circuit board 103 mounted above a conductor 18 (analogous to magnetic element in this scenario) on the valve, the circuit board having 
a right portion with the detecting element 3b mounted thereon (read on “overhanging portion”, bottom portion in FIG 2) arranged to overlay the conductor (paragraph 52)(as aligned in FIG 1, which is effectively a horizontal mirror image of how Baek FIG 3 is aligned), and 
a left portion (read on “main body base”, top portion in FIG 3) where microcomputers 3L, 3M (analogous to control unit) are mounted thereon, 
wherein the control unit and detection element are both mounted on a bottom side of the circuit board (see FIG 2). 
Therefore it would have been obvious, at the time of filing, to modify to circuit assembly, control unit, and detection element arrangement of Baek such that “the detection element and the control unit are secured to the printed circuit board…
the detection element is assembled on one side of the overhanging portion …
mounted to the main body base, the control unit and the detection element are arranged on the same side or different sides of the circuit board”, as taught by Nemoto, as all of the components are schematically present in Baek, and choosing a specific manner of assembling said schematic components above the magnetic element (shown in both references) would be within ordinary skill in the art. One benefit for such arrangement would be to provide the components on the circuit board in an accessible manner (all on the same face).
Baek/Nemoto remain silent regarding “the detection element and the control unit are secured to the printed circuit board by welding…
the detection element is assembled on one side of the overhanging portion by welding…
the control unit of the drive control component is welded to the main body base”.
However, Zhang (FIGs 2-3; paragraph 39) teaches it is known in the art to attach various components to a circuit board (analogous to Baek/Nemoto) by welding.
Therefore it would have been obvious, at the time of filing, to modify to circuit assembly, control unit, and detection element arrangement of Baek/Nemoto such that “the detection element and the control unit are secured to the printed circuit board by welding…
the detection element is assembled on one side of the overhanging portion by welding…
the control unit of the drive control component is welded to the main body base”, as taught by Zhang, as providing a known means to bond the components to the board as shown in the end result of Baek would be within ordinary skill in the art. One benefit of doing so would be to provide a strong bond between the components and board for a reliable connection.

Regarding claim 10, Baek further discloses “wherein the power output unit drives the transmission part to rotate, and driven by the transmission part (paragraph 37), the movable valve member opens a flow channel (paragraph 37) between the first port and the second port, the power output unit drives the magnetic element to rotate (paragraph 50, which is functionally analogous to the generic disclosure preceding it), and the detection element (41-43) is spaced apart from the outer peripheral of the magnetic element by an induction interval (spacing shown in FIG 3); 
the drive control component comprises a printed circuit board (paragraph 41), the detection element and the control unit are secured to the printed circuit board (see FIG 3; control unit integrated into 40 understood as “secured to”)…, the printed circuit board comprises a main body base (right portion) and an overhanging portion (left portion, where 41-43 are located), the detection element is assembled on one side (bottom side) of the overhanging portion … and is disposed facing the magnetic element (see FIG 3)…the circuit board is provided with a printed circuit electrically connected with the control unit and the detection element (not shown, but a printed circuit is understood to necessarily be a feature of a circuit board), and the detection element is a Hall sensor (paragraph 66); 
the flow control device comprises a power component (11), the power component drives the power output unit to rotate (paragraph 36), the magnetic element rotates along with the power output unit (paragraph 65), the detection element senses the magnetic pole change of the magnetic element (paragraph 62); and 
the control unit obtains a pulse signal corresponding to the magnetic pole change according to the magnetic pole change detected by the detection element (paragraphs 67-70)…
the detection elements senses the magnetic pole change of the magnetic element to obtain a periodically changing signal (paragraphs 67-70)…”.
Baek is silent regarding “the detection element is assembled on one side of the overhanging portion…

However, Nemoto (FIGs 1-2) teaches a valve rotation angle detecting device (functionally analogous to Baek) assembly, comprising a circuit board 103 mounted above a conductor 18 (analogous to magnetic element in this scenario) on the valve, the circuit board having 
a right portion with the detecting element 3b mounted thereon (read on “overhanging portion”, bottom portion in FIG 2) arranged to overlay the conductor (paragraph 52)(as aligned in FIG 1, which is effectively a horizontal mirror image of how Baek FIG 3 is aligned), and 
a left portion (read on “main body base”, top portion in FIG 3) where microcomputers 3L, 3M (analogous to control unit) are mounted thereon, 
wherein the control unit and detection element are both mounted on a bottom side of the circuit board (see FIG 2). 
Therefore it would have been obvious, at the time of filing, to modify to circuit assembly, control unit, and detection element arrangement of Baek such that “the detection element and the control unit are secured to the printed circuit board…
the detection element is assembled on one side of the overhanging portion …
the control unit of the drive control component is secured to the main body base…, the control unit and the detection element are arranged on the same side or different sides of the circuit board”, as taught by Nemoto, as all of the components are schematically present in Baek, and choosing a specific manner of assembling said schematic components above the magnetic element (shown in both references) would be within ordinary skill in the art. One benefit for 
Baek/Nemoto remain silent regarding “the detection element and the control unit are secured to the printed circuit board by welding…
the detection element is assembled on one side of the overhanging portion by welding…
the control unit of the drive control component is secured to the main body base by welding”.
However, Zhang (FIGs 2-3; paragraph 39) teaches it is known in the art to attach various components to a circuit board (analogous to Baek/Nemoto) by welding.
Therefore it would have been obvious, at the time of filing, to modify to circuit assembly, control unit, and detection element arrangement of Baek/Nemoto such that “the detection element and the control unit are secured to the printed circuit board by welding…
the detection element is assembled on one side of the overhanging portion by welding…
the control unit of the drive control component is secured to the main body base by welding”, as taught by Zhang, as providing a known means to bond the components to the board as shown in the end result of Baek/Nemoto would be within ordinary skill in the art. One benefit of doing so would be to provide a strong bond between the components and board for a reliable connection.
Baek/Nemoto/Zhang do not explicitly state “detects whether a pulse time width of the pulse signal is within a normal operation range; or the detection elements senses the magnetic pole change of the magnetic element to obtain a periodically changing signal, and it is determined whether the movable valve member of the flow control device is stalled by detecting whether a period of the periodically changing signal is greater than an upper limit of the normal operation range”. 

Therefore it would have been obvious, at the time of filing, to modify the control unit-detection element function of Baek having speed determination to also include time determination such that it “detects whether a pulse time width of the pulse signal is within a normal operation range; or the detection elements senses the magnetic pole change of the magnetic element to obtain a periodically changing signal, and determines whether the movable valve member of the flow control device is stalled by detecting whether a period of the periodically changing signal is greater than an upper limit of the normal operation range…”, as Baek determines a value (speed from a waveform signal) based on time, and identifying the time value that is already intervening with the final value obtained would accomplish the same result and be within routine skill in the art. One benefit for doing so would be to identify a value that is a direct value of the pulse signal already present.

Regarding claim 15, Baek further discloses “wherein the drive control component comprises a printed circuit board (paragraph 41), the detection element and the control unit are secured to the printed circuit board (see FIG 3; control unit integrated into 40 understood as “secured to”)…, the printed circuit board comprises a main body base (right portion) and an overhanging portion (left portion, where 41-43 
Baek is silent regarding “the housing comprises first positioning protrusions and a second positioning protrusion, the first positioning protrusions are located on both sides of the overhanging portion, and the second positioning protrusion is assembled with the main body base of the printed circuit board.”
However, Nemoto (FIGs 1-2 teaches) a feature for fixing a circuit board 103 to a top inner wall of a housing (analogous to FIG 2 of Baek), the feature comprising two right pegs on the housing (only one is visible in FIG 1 behind the cross-section cut, but there are understood to be two present corresponding to the two corner holes at the bottom of 103 in FIG 2; read on “first positioning protrusions”) at opposite ends (widthwise) of a right portion of the circuit board (or bottom portion in FIG 2; read on “overhanging portion”; FIG 1 of Nemoto is effectively a horizontal mirror image of Baek FIG 3) arranged to overlay a conductor 18 (paragraph 52, read on “magnetic element”), and one left peg on the housing (corresponding to top hole of 103 in FIG 2; read on “second positioning protrusion”), 
the pegs arranged to assemble to the circuit board by passing through the holes (see FIG 1;).
Therefore it would have been obvious, at the time of filing, to modify the assembly of Baek to include “the housing comprises first positioning protrusions and a second positioning protrusion, the first positioning protrusions are located on both sides of the overhanging portion, and the second positioning protrusion is assembled with the main body base of the printed circuit board”, as taught by Nemoto, to provide a means for securing the position of the circuit board, which is beneficial to the operation of Baek.
Baek/Nemoto remain silent regarding “the detection element and the control unit are secured to the printed circuit board by welding…
the detection element is assembled on one side of the overhanging portion by welding…
However, Zhang (FIGs 2-3; paragraph 39) teaches it is known in the art to attach various components to a circuit board (analogous to Baek/Nemoto) by welding.
Therefore it would have been obvious, at the time of filing, to modify to circuit assembly, control unit, and detection element arrangement of Baek/Nemoto such that “the detection element and the control unit are secured to the printed circuit board by welding…
the detection element is assembled on one side of the overhanging portion by welding…” as taught by Zhang, as providing a known means to bond the components to the board as shown in the end result of Baek would be within ordinary skill in the art. One benefit of doing so would be to provide a strong bond between the components and board for a reliable connection.

Regarding claim 16, Baek further discloses “wherein the power output unit drives the magnetic element to rotate (paragraph 37), the detection element is spaced apart from the outer periphery of the magnetic element by an induction interval (spacing shown in FIG 3), the detection element obtains a feedback signal by sensing the magnetic pole change of the magnetic element (paragraph 46), the control unit receives the feedback signal and determines whether the power output unit operates normally (feature evidently accomplished in paragraph 47; monitoring operation read on "determining normal operation"), and driven by the transmission part, the movable valve member switches to an operation position of closing and cuts off the flow channel between the first port and the second port (occurs within process of paragraph 61); and the drive control component comprises a printed circuit board (paragraph 41), the detection element and the control unit are secured to the printed circuit  
Baek is silent regarding “the housing comprises first positioning protrusions and a second positioning protrusion, the first positioning protrusions are located on both sides of the overhanging portion, and the second positioning protrusion is assembled with the main body base of the printed circuit board.”
However, Nemoto (FIGs 1-2 teaches) a feature for fixing a circuit board 103 to a top inner wall of a housing (analogous to FIG 2 of Baek), the feature comprising two right pegs on the housing (only one is visible in FIG 1 behind the cross-section cut, but there are understood to be two present corresponding to the two corner holes at the bottom of 103 in FIG 2; read on “first positioning protrusions”) at opposite ends (widthwise) of a right portion of the circuit board (or bottom portion in FIG 2; read on “overhanging portion”; FIG 1 of Nemoto is effectively a horizontal mirror image of Baek FIG 3) arranged to overlay a conductor 18 (paragraph 52, read on “magnetic element”), and one left peg on the housing (corresponding to top hole of 103 in FIG 2; read on “second positioning protrusion”), 
the pegs arranged to assemble to the circuit board by passing through the holes (see FIG 1;).
Therefore it would have been obvious, at the time of filing, to modify the assembly of Baek to include “the housing comprises first positioning protrusions and a second positioning protrusion, the first positioning protrusions are located on both sides of the overhanging portion, and the second positioning protrusion is assembled with the main body base of the printed circuit board”, as taught by 
Baek/Nemoto remain silent regarding “the detection element and the control unit are secured to the printed circuit board by welding … the detection element is assembled on one side of the overhanging portion by welding…
However, Zhang (FIGs 2-3; paragraph 39) teaches it is known in the art to attach various components to a circuit board (analogous to Baek/Nemoto) by welding.
Therefore it would have been obvious, at the time of filing, to modify to circuit assembly, control unit, and detection element arrangement of Baek/Nemoto such that “the detection element and the control unit are secured to the printed circuit board by welding…
the detection element is assembled on one side of the overhanging portion by welding…” as taught by Zhang, as providing a known means to bond the components to the board as shown in the end result of Baek would be within ordinary skill in the art. One benefit of doing so would be to provide a strong bond between the components and board for a reliable connection.
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Guthrie (US 6745996) and Zhang.

Baek further discloses ‘wherein the drive control component comprises a printed circuit board (paragraph 41), the detection element and the control unit are respectively secured to the printed circuit board …(see FIG 3; control unit integrated into 40 understood as “secured to”), the flow control device further comprises a motor assembly (11, 10 ,15), which is provided with the power output unit (10, 15).” 
Baek is silent regarding “the motor assembly further comprises a first grounding element and a second grounding element, the first and second grounding elements are assembled with each other, and the second grounding element is electrically connected with the printed circuit board…”. Baek clearly requires a means for powering the motor, means in this case being an electrical current.
However, Guthrie (FIGs 2-5) teaches a valve circuit board 41 and motor 43 (analogous to Baek), the motor 43 connected to and operable with the circuit board via a power circuit (87 and connecting unnumbered wires extending therefrom; 87 read on “first grounding element” and wire read on “second grounding element“ as these components in tandem connect to ground as said in Column 4 lines 58-61).
Therefore it would have been obvious, at the time of filing, to modify the motor and circuit connection of Baek with “the motor assembly further comprises a first grounding element and a second grounding element, the first and second grounding elements are assembled with each other, and the second grounding element is electrically connected with the printed circuit board…”, as taught by Guthrie, to provide a power circuit to electrically power the motor where the power circuit is integrated with the circuit board, which is a necessary feature in Baek.  
Baek/Guthrie remain silent regarding “the detection element and the control unit are respectively secured to the printed circuit board by welding…
the second grounding element is electrically connected with the printed circuit board by welding.”
However, Zhang (FIGs 2-3; paragraph 39) teaches it is known in the art to attach various components to a circuit board (analogous to Baek/Guthrie) by welding.
Therefore it would have been obvious, at the time of filing, to modify the circuit assembly, control unit, detection element, and second grounding element arrangement of “the detection element and the control unit are respectively secured to the printed circuit board by welding…
the second grounding element is electrically connected with the printed circuit board by welding”, as taught by Zhang, as providing a known means to bond the components to the board as shown in the end result of Baek/Guthrie would be within ordinary skill in the art. One benefit of doing so would be to provide a strong bond between the components and board for a reliable connection.

Allowable Subject Matter
Claims 8, 11, 13-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 8 and 17, none of the art discloses at least “each pair of magnetic poles comprises an N pole and an S pole which are distributed at an interval along the circumferential direction of the power output unit”. Baek (FIG 4) instead shows the magnetic poles arranged at an interval along the circumferential direction of the transmission part. 
This isolated feature is possibly disclosed by Furlan et al (GB 2525866, cited by applicant) FIG 6. However, modifying Baek with Furlan is impermissible hindsight reasoning, as it would warrant dramatic alteration to Baek (i.e. remodeling the sensor, magnetic element, and drive components). Therefore, these claims are also non-obvious.
Regarding claim 11, none of the art discloses at least “the overhanging portion protrudes from an end of the main body base and extends along an extending direction of the 
This isolated feature is possibly disclosed by Furlan et al (GB 2525866, cited by applicant) FIG 6. However, modifying Baek with Furlan is impermissible hindsight reasoning, as it would warrant dramatic alteration to Baek. Therefore, these claims are also non-obvious.
Regarding claim 13, none of the art discloses at least “the overhanging portion extends outward from the first end and is overhung”.
This isolated feature is possibly disclosed by Furlan et al (GB 2525866, cited by applicant) FIG 6. However, modifying Baek with Furlan is impermissible hindsight reasoning, as it would warrant dramatic alteration to Baek. Therefore, these claims are also non-obvious.
Claim 14 is also allowable by virtue of its dependency on claim 13.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices having features similar to the application are disclosed by Geffert et al (US 20160319952), Jordan et al (US 20150204457), Nowak et al (US 20170074158), and Sorsa et al (US 6304077).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753